Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2022 has been entered.

Claim Status
	Applicants’ response and amendments to the claim submitted with the request for continued examination under 37 CFR 1.114 on 05/04/2022 have been received and entered.  Claim 9-13, 16, and 20-22 have been cancelled.
	Claims 1-8, 14-15, and 17-19 are pending and in condition for allowance.

Terminal Disclaimer
	The Terminal Disclaimer, electronically filed on 05/05/2022, has been received, entered, and APPROVED.



Specification
	The amendments to the Specification, filed 05/04/2022, have been received and ENTERED.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Examiner is persuaded by Applicants’ arguments pertaining to the claimed “effective amount”.  Specifically, Claims 1 and 15 recite that the amount of calcium lactate that is administered is effective to elicit particular biological effects.  Accordingly, the claims are construed to require administering calcium lactate subcutaneously, intravenously, or intratumorally in amounts that are effective to elicit the recited effects.  If such effects are not elicited in the treated subject, the amount of calcium lactate administered is construed to not fall within the scope of the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Claims 1-8, 14-15, and 17-19 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038. The examiner can normally be reached Monday-Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D. Anderson/Primary Examiner, Art Unit 1629